JS 44C/SDNY Case 7:19-cv-05302-VB @pqu@eveR sh#Et 06/05/19 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS

Robert Oswald, Mary Beth Kerns, Marcia Sorin-Rosenthal and Stephen American Medical Collection Agency, Inc., and Laboratory Corporation of
Rosenthal, individually and on behalf of all those similarly situated America Holdings

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Linda Nussbaum, Nussbaum Law Group P.C., 1211 Avenue of the Americas,
40th Floor, NY, NY 10036, (917) 438-9102

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Class Action Fairness Act, 28 U.S.C. § 1332(d). Defendants failed to protect Plaintiffs' and Class Members confidential data.

; ; ; ; . . ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Myes]
If yes, was this case Vol.[_] Invol. [[] Dismissed. No[_] Yes [[]_ If yes, give date & Case No.
IS THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes LC]
(PLACE AN |x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE/ 75 FALSE CLAIMS
[1110 INSURANCE [ 1310 AIRPLANE PHARMACEUTICAL PERSONAL | j 625 DRUG RELATED [ 1422 APPEAL [13%
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT =INJURY/PRODUCT LIABILITY seizure OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 24 USC B81 [ ] 423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY +) g99 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ 1150 RECOVERY OF ___[ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT __[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1154 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ ] 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS _[ ]355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF ___[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ 1380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [ ]850 SECURITIES/
OF VETERAN'S [ 1362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE = _[ ]710 FAIRLABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE xvi
SUITS [ 1720 LABOR/MGMT [ ] 865 RSI (405(g))
[xe] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ 1510 MOTIONS TO [1 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ 1893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
[ 1440 (Nowpismey SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY [1441 VOTING IMMIGRATION [ ] 896 ARBITRATION
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS [ OO OE NUN AR TIRE VIEW OR
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION
[ ]220 FORECLOSURE [14s [ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ 1230 RENT LEASE & [ ]555 PRISON CONDITION __[ ]465 OTHER IMMIGRATION 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS ieee STATUTES
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT _[ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ]290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

 

 

 

V/ | CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: El YES LENO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 7:19-cv-05302-VB Document 2 Filed 06/05/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[8] 1 Original [_] 2 Removed from [-]3 Remanded [_]4 Reinstatedor  [_] 5 Transferred from [] 6 Multidistrict 17 Appeal to District
Proceeding State Court from Reopened (Specify District) Litigation Judge from
(Transferred) Magistrate Judge

Appellate
TC] a. all parties represented = Court

| 8 Multidistrict Litigation (Direct File)
L] b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
111 U.S. PLAINTIFF [2 U.S.DEFENDANT [_] 3 FEDERAL QUESTION [¥]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [11 CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPAL PLACE []5 [x5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [xj2 [12 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION []6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

ne MeGregor Drive Mary Beth Kerns Marcia Sorin-Rosenthal Stephen Rosenthal

Mahopac NY 10541 cae aan Street 8607 Via Avellino 8607 Via Avellino

Put P Cty. (NY King CityCA 93930 Lake Worth, FL 33467 Lake Worth, FL 33467
uinam Cty. (NY) Monterey Cty. (CA) Palm Beach Cty. (FL) Palm Beach Cty. (FL)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

American Medical Collection Agency, Inc. Laboratory Corporation of America Holdings
4 Westchester Plaza 358 South Main Street

Suite 110 Burlington, NC

Elmsford, NY 10523 Alamance Cty. (NC)

Westchester Cty. (NY)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one. THIS ACTION SHOULD BE ASSIGNED TO: _ [3] WHITE PLAINS [_] MANHATTAN

ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[9@ YES (DATE ADMITTED Mo.01 Yr.1979_)
Attorney Bar Code #LN-9336

DATE 6/5/2019 SIGNATURE OF ATTORNEY OF RECORD

receipt# /S/ Linda Nussbaum

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
